DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed March 08, 2022 has been entered.
With regard to the interpretation of claim 1 under 35 U.S.C. § 112(f), the phrase “image capture device” still invokes this section of the statute, as “device” is considered a generic placeholder, and there is no specific structure associated with “image capture device”.  
The rejection under 35 U.S.C. § 112(f) is withdrawn in response to the amendment.
With regard to the rejections under 35 U.S.C. §§ 102(a(1)/102(a)(2) and 103, Applicant’s arguments have been fully considered, but are not persuasive.  The rejections below demonstrate how Yamada applies to the claims as amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image capture device” in claim 1, with “device” being considered a generic placeholder.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-11 and 14-23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication 20180299382 to Yamada et al. (hereinafter referred to as “Yamada”).
As to claim 1, Yamada discloses a fluorescence image analyzer for analyzing a fluorescence image of a cell contained in a sample, the fluorescence image analyzer comprising:
	a light source configured to apply light to the sample ([0034], light sources 120-123);
	an image capture device configured to capture a fluorescence image of the cell by which fluorescence is generated by applying the light ([0039], imaging unit 160);
	a processor programmed to process the captured fluorescence image ([0041]); and
	a display ([0041]), wherein
	the processor is programmed to:
	obtain a bright point pattern of fluorescence in the captured fluorescence image ([0046]);
	cause the display to display a plurality of different types positive patterns that are associated with at least one of a measurement item or a labeling reagent (Figs.6A-6D; [0057]; [0060]-[0062]; [0078]; [0081]; Fig.12; Fig.13), 
	receive as a selection at least one of the plurality of different types of positive patterns ([0078]-[0079], selects from a plurality of stored reference patterns which correspond to the plurality of measurement items, the reference patterns being both negative and positive); and
	cause the display to display information of at least one of an abnormal cell count in the sample or a proportion of abnormal cells in the sample, based on the obtained bright point pattern and the selection of at least one of the plurality of different types of positive patterns ([0085]-[0086]; [0078]-[0079]; the number of abnormal cells and the proportion of abnormal cells is based on the analysis which compares the bright spot pattern with the selected reference pattern).
As to claim 4, Yamada discloses the fluorescence image analyzer of claim 1, wherein the processor is programmed to:
	manage, for each user, an authority to operate a selection screen that receives a user selection from among the plurality of different types of positive patterns ([0078]-[0079]; [0081]-[0083]; [0087]; The operator or doctor is presumed to have authority because they are viewing the information on the screen, and performing other functions, such as selecting an analysis method, selecting displayed images, etc.  As the system is processor-based, [0041], the processor manages the functionality of the system.  Since the system is providing the operator and doctor the ability to view and interact with the selection screen, it is managing his or her authority to operate the selection screen); and
	cause the display to display the selection screen corresponding to a specific user having the authority ([0078]-[0079]; [0081]-[0083]; [0087]).
As to claim 5, Yamada discloses the fluorescence image analyzer of claim 1, further comprising a memory configured to store a determination result for the cells included in the sample, wherein the processor causes the display to display the stored determination result ([0086]; [0041]).
As to claim 6, Yamada discloses the fluorescence image analyzer of claim 1, wherein the processor causes the display to display information of at least one of the abnormal cell count, the proportion of the abnormal cell, together with the fluorescence image of the cell (Figs.12, 13; [0085]-[0086]).
As to claim 7, Yamada discloses the fluorescence image analyzer of claim 1, wherein the processor causes the display to display a graph image indicating the proportion of the abnormal cells in the sample, together with text information indicating the proportion of the abnormal cells in the sample ([0049]-[0050]; [0053]; [0085]-[0086]). 
As to claim 8, Yamada discloses the fluorescence image analyzer of claim 1, wherein the processor causes the display to display a determination result regarding a positive pattern for which the abnormal cell count is greatest, or the proportion of the abnormal cell is greatest, in a display manner different from that for a determination result regarding another positive pattern ([0085]-[0088]).
As to claim 9, Yamada discloses the fluorescence image analyzer of claim 1, wherein the plurality of different types of positive patterns are determined based on a color and a number of bright point of florescence ([0067]).
As to claim 10, Yamada discloses the fluorescence image analyzer of claim 1, wherein the plurality of different types of positive patterns include a typical positive pattern and an atypical positive pattern ([0072]-[0073]).
Regarding claims 11 and 14-20, see the discussions above for claims 1 and 4-10 respectively.
As to claim 21, Yamada discloses the fluorescence image analyzer of claim 1, wherein the processor further programmed to receive at least one of a selection of the measurement item indicative of a type of measurement or a selection of the labeling reagent indicative of a probe, and the plurality of different types of positive patterns are made available for selection based on the selection of at least one of the measurement item or the selection of the labeling reagent ([0078]-[0079] and Fig.12).
As to claim 22, see the discussion above for claim 21.
As to claim 23, Yamada discloses the fluorescence image analyzer of claim 1, wherein the plurality of different types of positive patterns include at least one of a typical positive pattern, an atypical positive pattern, or a minor positive pattern, the abnormal cells include at least one of typical abnormal cells, atypical abnormal cells, or minor abnormal cells, and the processor is programmed to cause the display to display information of at least one of a count of the typical abnormal cells in the sample as the abnormal cell count, a proportion of the typical abnormal cells in the sample as the proportion of abnormal cells, a count of the atypical abnormal cells in the sample as the abnormal cell count, a proportion of the atypical abnormal cells in the sample as the proportion of abnormal cells, a count of the minor abnormal cells in the sample as the abnormal cell count, or a proportion of the minor abnormal cells in the sample as the proportion of abnormal cells based on the obtained bright point pattern and the selection of at least one of the plurality of different types of positive patterns ([0071]; [0079]; [0081]; Fig.8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in combination with U.S. Patent Application Publication 20190049379 to Konishi et al. (submitted by Applicant, hereinafter referred to as “Konishi”).
As to claim 3, Yamada discloses the fluorescence image analyzer of claim 1, but does not disclose wherein the processor causes the display to display the plurality of different types of positive patterns, and check boxes arranged so as to correspond to the plurality of positive patterns.  However, check boxes are well known in the art as evidenced by Konishi (Figs.4B and 13).  Konishi’s use of check boxes provides an improved interface for an operator, allowing selection of the portion corresponding to a particular measurement (Konishi, [0074]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Yamada’s invention according to Konishi.
Regarding claim 13, see the discussion above for claim 3.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20170343475 to Yamada discloses a fluorescent image analyzer which determines whether a bright spot pattern is positive or negative based on a comparison of it with stored bright spot patterns, counts cells whose bright spots have a negative pattern, and detects abnormal cells.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665